Citation Nr: 0841215	
Decision Date: 12/01/08    Archive Date: 12/09/08

DOCKET NO.  07-38 177	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Sioux 
Falls, South Dakota


THE ISSUE

Entitlement to service connection for tinnitus.


REPRESENTATION

Appellant represented by:	The Retired Enlisted 
Association


ATTORNEY FOR THE BOARD

K. Millikan Sponsler, Associate Counsel




INTRODUCTION

The veteran served on active military duty from March 1959 to 
March 1967.  This matter comes to the Board of Veterans' 
Appeals (Board) on appeal from a rating decision by the Sioux 
Falls, South Dakota, Regional Office (RO) of the Department 
of Veterans Affairs (VA).


FINDING OF FACT

The evidence of record demonstrates that tinnitus is not 
related to active service.


CONCLUSION OF LAW

Tinnitus was not incurred in or aggravated by active military 
service.  38 U.S.C.A. §§ 1110, 1131, 5103A, 5107 (West 2002); 
38 C.F.R. § 3.303 (2008).


REASONS AND BASES FOR FINDING AND CONCLUSION

With respect to the veteran's claim for entitlement to 
service connection for tinnitus, VA has met all statutory and 
regulatory notice and duty to assist provisions.  See 38 
U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107, 5126 (West 
2002 & Supp. 2007); 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 
3.326 (2008).  Prior to initial adjudication of the veteran's 
claim, a July 2006 letter satisfied the duty to notify 
provisions.  38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b)(1); 
Quartuccio v. Principi, 16 Vet. App. 183, 187 (2002); 
Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006).  
Further, the purpose behind the notice requirement has been 
satisfied because the veteran has been afforded a meaningful 
opportunity to participate effectively in the processing of 
his claim, to include the opportunity to present pertinent 
evidence.  Simmons v. Nicholson, 487 F.3d 892, 896 (Fed. Cir. 
2007); Sanders v. Nicholson, 487 F.3d 881, 889 (Fed. Cir. 
2007) (holding that although notice errors are presumed 
prejudicial, reversal is not required if VA can demonstrate 
that the error did not affect the essential fairness of the 
adjudication).   

The veteran's service treatment records and VA examination 
report have been obtained.  38 U.S.C.A. § 5103A; 38 C.F.R. 
§ 3.159.  There is no indication in the record that 
additional evidence relevant to the issues decided herein is 
available and not part of the claims file.  See Pelegrini v. 
Principi, 18 Vet. App. 112 (2004).  As there is no indication 
that any failure on the part of VA to provide additional 
notice or assistance reasonably affects the outcome of this 
case, the Board finds that any such failure is harmless.  See 
Mayfield v. Nicholson, 20 Vet. App. 537, 542-43 (2006); see 
also Dingess/Hartman, 19 Vet. App. 473.

Generally, service connection may be established for 
disability resulting from disease or injury incurred in or 
aggravated by service.  38 U.S.C.A. §§ 1110, 1131; 38 C.F.R. 
§ 3.303(a).  Service connection may be granted for any 
disease diagnosed after discharge, when all the evidence, 
including that pertinent to service, establishes that the 
disease was incurred in service.  38 C.F.R. § 3.303(d).  In 
order to establish service connection for a claimed disorder, 
the following must be shown:  (1) medical evidence of a 
current disability; (2) medical, or in certain circumstances, 
lay evidence of in-service incurrence or aggravation of a 
disease or injury; and (3) medical evidence of a nexus 
between the claimed in-service disease or injury and the 
current disability.  Hickson v. West, 12 Vet. App. 247, 253 
(1999).

The veteran's service treatment records, to include service 
entrance and discharge examinations, are negative for any 
complaints or diagnoses of tinnitus.  In a service discharge 
report of medical history, the veteran denied any ear 
trouble.

At a September 2006 VA audiological examination, the veteran 
reported constant loud ringing in the ears, that he could not 
hear in noisy rooms, and that he needed a headset to watch 
TV.  He stated that during service he worked on B-52s and 
there was onset of tinnitus in September 1966.  The veteran 
reported that after service discharge, he owned and worked in 
restaurants but currently sold cars.  He reported pheasant 
hunting once per year.  The veteran reported little use of 
hearing protection.  Upon examination, the diagnosis was 
tinnitus.  The examiner noted that there are often loud noise 
levels in restaurants due to various equipment running and 
echoing from hard surfaces.  The examiner opined, upon a 
review of the claims file, that the veteran's tinnitus was 
not related to active service, noting his normal hearing 
during service and a long history of civilian noise exposure.

The Board finds that the evidence of record does not support 
a finding of service connection for tinnitus.  There is a 
current diagnosis of bilateral tinnitus.  Degmetich v. Brown, 
104 F.3d 1328, 1333 (Fed. Cir. 1997) (holding that the 
existence of a current disability is the cornerstone of a 
claim for VA disability compensation).  There is no medical 
documentation of tinnitus during service.  Hickson, 12 Vet. 
App. at 253 (holding that service connection requires 
medical, or in certain circumstances, lay evidence of in-
service incurrence or aggravation of a disease or injury).  
But the veteran has testified that his tinnitus began in 
September 1966.  Barr v. Nicholson, 21 Vet. App. 303, 307 
(2007) (noting that lay testimony is competent to establish 
observable symptomatology but not competent to establish 
medical etiology or render medical opinions); Charles v. 
Principi, 16 Vet. App. 370, 374 (2002) (lay testimony may 
establish the presence of tinnitus because ringing in the 
ears is capable of lay observation).  But the Board finds 
that this testimony is not highly credible, because the 
veteran's service discharge report of medical history noted 
no ear trouble, because the service treatment records are 
silent for tinnitus, and because the veteran has never sought 
treatment for his alleged tinnitus.  Buchanan v. Nicholson, 
451 F.3d 1331, 1336-37 (Fed. Cir. 2006) (noting that the 
Board must determine whether lay evidence is credible due to 
possible bias, conflicting statements, and the lack of 
contemporaneous medical evidence, although that alone may not 
bar a claim for service connection); Cartright v. Derwinski, 
2 Vet. App. 24, 25 (1991) (stating that interest in the 
outcome of a proceeding may affect the credibility of 
testimony, but does not affect competency to testify).

Moreover, the other evidence of record indicates that any 
current tinnitus is not related to active service.  Hickson, 
12 Vet. App. at 253 (holding that service connection requires 
medical evidence of a nexus between the claimed in-service 
disease or injury and the current disability).  First, 
tinnitus was not diagnosed until at least 2006, almost 40 
years after service discharge.  Mense v. Derwinski, 1 Vet. 
App. 354, 356 (1991) (holding that VA did not err in denying 
service connection when the veteran failed to provide 
evidence which demonstrated continuity of symptomatology, and 
failed to account for the lengthy time period for which there 
is no clinical documentation of disorder).  Second, the VA 
examiner opined, upon a review of the claims file, 
examination of the veteran, and with supporting rationale, 
that the veteran's tinnitus was not related to active 
service.  Prejean v. West, 13 Vet. App. 444, 448-9 (2000) 
(holding that factors for assessing the probative value of a 
medical opinion are the physician's access to the claims file 
and the thoroughness and detail of the opinion); Grottveit v. 
Brown, 5 Vet. App. 91, 93 (1993) (holding that the question 
of whether the veteran's disorder is etiologically related to 
service requires competent medical evidence).  Accordingly, 
service connection for tinnitus is denied.

In reaching this decision the Board considered the doctrine 
of reasonable doubt, however, as the preponderance of the 
evidence is against the veteran's claim, the doctrine is not 
for application.  Gilbert v. Derwinski, 1 Vet. App. 49 
(1990).


ORDER

Service connection for tinnitus is denied.



____________________________________________
JOY A. MCDONALD
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


